El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
Alfredo Pérez de Tudela y Calzada, el 18 de abril de 1914, inició en la Corte Municipal de Fajardo, un expediente para acreditar la posesión de cierta casa enclavada en un solar de la pertenencia del municipio de dicho pueblo. Se tramitó el expediente y se declaró la posesión a favor del peticionario. Este lo presentó entonces en el Registro de la Propiedad de Humacao y el registrador se negó a inscri-birlo por medio de la siguiente nota:
“Denegada la inscripción de este expediente porque el solar en que enclava la casa objeto del mismo no aparece inscrito y-sí sola-*672mente está anotada por 120 días la denegación de su inscripción a favor del municipio de Fajardo; porque del expediente no aparece la correspondiente autorización del municipio para la edificación de la casa, y porque uno de los testigos que declaran en la información es vecino de Fajardo y no de Luquillo que es donde radica la finca y ya era pueblo cuando se inició el expediente, tomándose -en su lugar la anotación por 120 días que dispone la ley en el tomo 14 de Luquillo, al folio 137, finca No. 591, anotación letra B; y hacién-dose constar además los defectos subsanables de no aparecer certi-ficada por el secretario de la corte municipal la resolución final del expediente y que en el mismo no consta la cédula de notificación a los colindantes y ministerio fiscal. Humacao, P. R., primero de diciembre de, 1915.”
También se presentó para su inscripción en el Registro de la Propiedad de Humacao, una certificación expedida por el Alcalde de Fajardo' creditiva de que el solar en donde está enclavada la casa cuya posesión se acreditó en el expediente a que nos liemos, referido corresponde al diclio municipio. De igual modo se negó el registrador a inscribirla, expre-sando sus razones en una nota que dice así:
“Denegada la inscripción del solar a que se contrae la presente certificación porque no solicitándose expresamente en ella la ins-cripción a favor del municipio de Fajardo no obstante haberse con-signado que éste es el que posee el solar desde que le fué anexado el municipio de Luquillo, y resultando que en la fecha de la expresada certificación ya había sido desanexado ese municipio del de Fajardo en virtud de ley de la Asamblea Legislativa de Puerto Rico de marzo 12 de 1914, estando hoy constituido en un nuevo municipio con cuanto le integraba anteriormente, no puede el registrador deter-minar, dada la ambigua redacción del documento presentado, si pro-cede inscribir la posesión de dicho solar a favor del municipio de Luquillo o del de Fajardo, tomando en su lugar la anotación por 120 días que dispone la ley, en el tomo 14 de Luquillo, al folio 136, finca 591, anotación letra A. Humacao, P. R., primero de diciembre de mil novecientos quince.”
Contra ambas negativas recurrió Pérez de Tudela para ante este Tribunal Supremo. Los motivos en que se basan las notas transcritas pueden resumirse así:
*6731. Que a la fecha del expediente posesorio, y a la de la expedición de la certificación del Alcalde .de Fajardo, ya Lu~ quillo constituía un municipio independiente y, por tanto, el solar no pertenecía a la municipalidad de Fajardo ni podían declarar en el posesorio vecinos de este último pueblo.
2. Que no constaba la autorización para construir.
3. Que la resolución aprobatoria del expediente no es-taba certificada por el secretario, y
4. Que no se incluía la cédula de citación de los colin-dantes.
1. Examinemos el primer motivo. El expediente poseso-rio se inició el 18 de abril de 1914 y se aprobó el 2 de mayo del mismo año. La certificación del Alcalde de Fajardo se expidió el 8 de abril de 1914. La ley No. 9 de 1914 para cons-tituir a los poblados de Guánica, Luquillo, Ceiba y Las Pie-dras, en municipios separados, se aprobó el 12 de marzo de 1914. ¿Cuándo comenzó a regir! El registrador sostiene que' desde la fecha de su aprobación. El recurrente que desde el 1 de julio de 1914.
A nuestro juicio tiene razón el registrador en cuanto a que la ley comenzó a regir el 12 de marzo de 1914. Así lo prescribe su artículo 14 por medio de estas claras palabras: “Esta ley empezará a regir desde su aprobación.” Mas, no obstante ser esto así, la conclusión a que llega el registra-dor con respecto a que desde la fecha de la vigencia de la ley el municipio de Luquillo quedó de hecho y de derecho convertido en un municipio independiente, es errónea, a nues-tro juicio.
Por la .sección 2 de dicha ley se prescribe que el Gober- . nador dentro de los treinta días subsiguientes a la aproba-ción de la misma, nombrará un alcalde y un concejo municipal; por la 3, que dentro de igual término nombrará una junta escolar; por la 4, que a partir del 1 de julio los alcal-des de nuevo nombramiento desempeñarán todos los deberes que la ley prescribe para alcaldes de municipios de tercera *674clase, y que con anterioridad a esa fecha desempeñarán los deberes y tendrán- facultad para actuar en aquellos asuntos que fueren necesarios para realizar la completa organización en dicho día de un gobierno municipal separado; por las 5 y 6, se dictan igüales reglas con respecto a los concejos y a las juntas escolares; por la 7, se prescribe que los alcal-des, concejos municipales y juntas escolares de los pueblos de Yauco, Fajardo y Humacao conservarán, hasta el 30 de junio de 1914, la jurisdicción que venían ejerciendo sobre los territorios segregados, y, por la 9, que la propiedad in-mueble perteneciente a los municipios de Yauco, Fajardo y Humacao radicada en los nuevos municipios creados por la ley, se entregará- a éstos a más tardar el 30 de junio de 1914. ...
. Se ve, pues, por; el contenido de toda la ley, que si bien empezó a regir el 12- de marzo de 1914 en que fué aprobada, pe fijó por ella misma nn período para los trabajos previos necesarios a fin'.de ultimar debidamente la desanesión, no quedando en verdad constituidos en municipios independien-tes los desanexados,; eptre ellos Luquillo, hasta el 1 de julio de 1914, fechai .que era en verdad la que lógicamente debía fijarse en atención- a, comenzar en ella el nuevo año econó-mico.
Las fechas -én-.-que se inició y se aprobó el expediente posesorio de que s.e trata y la en que se expidió la certifi-cación del Alcalde! dé ■ Fajardo de que se ha hecho mérito, están, pues, comprendidas dentro del período preparatorio indicado y en tal virtud opinamos que el Alcalde de Fajardo tuvo facultad para.expedir la certificación, que el solar pudo y debió .inscribirse--a- nombre del municipio de Fajardo y que un testigo- vecino, de ..Fajardo podía en aquel entonces ..considerarse como-vecino de Luquillo, por estar Luquillo aún comprendido dentro:-de -Fajardo, y, por tanto, declarar como testigo ear un- expediente pose’sorio de una finca situada en .Luquillo. : ■
*6752. A nuestro juicio, apareciendo como aparece de la cer-tificación expedida por el alcalde que el solar de que se trata “fné cedido en usufructo por el Concejo Municipal de Fa-jardo a Don Alfredo Pérez de Tudela,” no es indispensable la presentación en el registro del permiso que debió otor-gar el municipio para que se levantara la casa a que se refiere el expediente posesorio.
3. A nuestro juicio existe la falta subsanable que deja-mos designada bajo este número. La resolución final apro-batoria del expediente posesorio está firmada solamente por el juez municipal, y habiendo eñ dicho juzgado un secre-tario, es bien claro que éste debió certificarla. Como pre-cedente legal, véase la resolución de la Dirección General de los registros de Í3 de' noviembre de 1872. Odriozola, Jurisprudencia Hipotecaria, 446.
4. Y en cuanto a la falta de la cédula de' citación de los colindantes, diremos .que la ley sólo exige que se cumpla ese requisito, pero ni el registrador ha citado, ni hemos en-contrado nosotros precepto alguno que ordené que la cédula de notificación se una al expediente. En este caso existe unida al expediente la declaración jurada de la persona que citó a los colindantes, quedando de tal modo demostrado el cumplimiento de lo exigido por la ley.
Por virtud de todo lo expuesto, opinamos que debe orde-narse al registrador recurrido que verifique las' inscripcio-nes solicitadas pero, en cuanto a la del expediente pose-sorio, con el defecto subsanable de la falta de certificación del secretario de la corte municipal de que se trata.

Revocadas las notas recurridas en cuanto por •. ellas se niegan las inscripciones solicitadas y confirmada una de ellas en cuanto al de-fecto subsanable de no aparecer certificada por el secretario la resolución final.

Jueces concurrentes: Sres. Presidente Hernández y Aso-mados Wolf, Aldrey y Hutchison.